Appeal from a judgment of the Supreme Court, entered in the Albany county clerk’s office on the 12th day of July, 1939, which declared the bid *1004of the respondent for a State building contract null and void and directed the return of Ms bid cheek. TMs is an action in eqmty to have plaintiff’s bid, submitted to the Department of Mental Hygiene of the State on June 3, 1930, rescmded and its bid cheek returned. The bid was for the installation of electrical work at a State Hospital. After the bids were opened but before any of them were accepted, plaintiff discovered and notified the State that he had made an error m the preparation of his bid, withdrew the bid and asked to have Ms bid cheek returned. TMs error consisted of a failure to include the cost of transportation and erection in an item of iron work. The proof showed that such a mistake was actually made in the preparation of the bid. Plaintiff was, therefore, entitled in an action in equity to be relieved of the result of this unintentional mistake. (Moffett, Hodgkins & Clarke Co. v. Rochester, 178 U. S. 373; Ferend Co., Inc., v. State of New York, 251 App. Div. 13; Harper, Inc., v. City of Newburgh, 159 id. 695.) Judgment unaMmously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss and Foster, JJ.